UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



SANDRA BANKS                                    )
                                                )
             Plaintiff,                         )
                                                )
       v.                                       )   Civil Case No. 09-565 (RJL)
                                                )
MICHAEL J. ASTRUE,                              )
Commissioner of Social Security,                )
                                                )
             Defendant.                         )



                                     ORDER                                  ~
                                                                        D
     For the reasons set forth in the Memorandum Opinion entered thi3       day of
November, 2010, it is hereby

    ORDERED that the plaintiffs Motion for Judgment of Reversal [#12] is
DENIED; and it is further

    ORDERED that defendant's Motion for Judgment of Affirmance [#15] is
GRANTED; and it is further

      ORDERED that the above-captioned case is DISMISSED with prejudice.

      SO ORDERED.


                                             {2'
                                             ~c~
                                             United States District Judge




                                         8